Citation Nr: 1813857	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple myeloma and B cell leukemia, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for microcytic anemia, variously diagnosed as iron deficiency anemia and B-12 deficiency anemia, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969, including service as a combat engineer in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which reviewed the Veteran's claim in accordance with a United States District Court case in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

In the April 2014 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge via a Travel Board.  However, before such a Board hearing could be scheduled, the Veteran cancelled his hearing request in a letter dated in August 2014.  As such, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2017). 

In September 2015, the Board remanded this matter for further development.

The Board has bifurcated the issue on appeal, to separate the claims for service connection for anemia and multiple myeloma/B cell leukemia, as there are different dispositions for those distinct claimed disabilities.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).


FINDINGS OF FACT

1.  The weight of the competent, probative evidence establishes that the Veteran does not currently have, and at no point pertinent to this appeal has had, multiple myeloma or B cell leukemia.

2.  The evidence is at least evenly balanced as to whether the Veteran's microcytic anemia (variously diagnosed as iron deficiency anemia, B-12 deficiency anemia, and alpha thalassemia) is related to his exposure to herbicides during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple myeloma and B cell leukemia, claimed as due to exposure to an herbicide agent (Agent Orange), are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2017).

2.  With reasonable doubt resolved in the Veteran's favor, the criteria for service connection for microcytic anemia (variously diagnosed as iron deficiency anemia, B-12 deficiency anemia, and alpha thalassemia) are met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that substantial compliance with the September 2015 remand directives has been achieved, with respect to the claim denied herein.  Pursuant to the September 2015 remand, the Veteran was afforded a March 2016 VA examination to determine the nature and etiology of any multiple myeloma and any B cell leukemia.  For the reasons indicated in the discussion below, the examination was adequate to decide the claim.  Thus, the RO complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran served in Vietnam, and is therefore presumed to have been exposed to herbicide agents in service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases, not including anemia, are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service, even though there is no record of the disease during service.  38 U.S.C. § 1116(a) (2012); 38 C.F.R. § 3.309(e) (2017).  Although anemia is not presumptively service connected in veterans exposed to herbicide agents, the Veteran is not precluded from presenting evidence that his current disability was due to or the result of herbicide agent exposure.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation). 
Initially, the Board notes that the Veteran initially claimed that service connection for multiple myeloma and B cell leukemia was warranted.  However, the March 2016 VA examiner explained that the Veteran did not have those disabilities and had never been diagnosed with such.  Indeed, during the examination, the Veteran conceded that he had not been diagnosed with either multiple myeloma or B cell leukemia.  While the current disability requirement does not always require a specific diagnosis, here, where the issue of service connection for a particular disease is on appeal, and the evidence reflects that the Veteran does not and has not at any time had that particular disease, the current disability requirement has not been met and service connection is not warranted for that disease.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992). McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim). See also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

However, regarding anemia, the March 2016 VA examiner confirmed diagnosed of microcytic anemia, iron deficiency anemia, B12 anemia and alpha thalassemia.

As noted above, the Veteran exposure to herbicide agents is conceded.  Thus, the remaining question is whether there is a nexus between the diagnosed anemia- related disabilities and the Veteran's presumed exposure to herbicide agents.

With regard to those disabilities, the examiner opined that it was less likely than not that such were related to service, to include the Veteran's conceded exposure to herbicides.  The rationale largely was that service treatment records were silent for any anemia and it was several years following service until the Veteran was diagnosed with anemia.

Nonetheless, the examiner cited to medical literature, which noted that among other things, "exposure to toxic chemicals" was a risk factor for the development of anemia.  Crucially, the Veteran's theory in this case is that his anemia is related to his conceded exposure to herbicide agents during service.  Despite opining that anemia was less likely than not related to service, to include exposure to herbicide agents, the examiner essentially stated that it was many years after service that anemia developed, but exposure to toxic chemicals is a risk factor for the development of anemia.  The examiner, however, never discussed why the Veteran's anemia is not related to his exposure to herbicide agents, despite exposure to toxic chemicals being a risk factor for the development of anemia.

The Board concludes that the examiner's opinion is actually evidence in support of the claim for service connection for anemia.  Indeed, the rationale relates the development of anemia to exposure to toxic chemicals.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  As the examiner stated that exposure to toxic chemicals is a risk factor for the development of anemia with citation to medical literature, and the Veteran was exposed to toxic chemicals in the form of herbicide agents during service, the evidence supports a finding that amenia is related to service.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.").

For the foregoing reasons, the weight of the evidence is against a finding that the Veteran has multiple myeloma or B cell leukemia related to service.  For that claim, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence reflects that the Veteran has not met the current disability requirement, that doctrine is not applicable and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  In contrast, for the claim for service connection for anemia, the evidence is in at least equipoise and the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran.  Entitlement to service connection for microcytic anemia (variously diagnosed as iron deficiency anemia, B-12 deficiency anemia, and alpha thalassemia) is therefore warranted.  See id.


ORDER

Service connection for multiple myeloma and B cell leukemia is denied.

Service connection for microcytic anemia (variously diagnosed as iron deficiency anemia, B-12 deficiency anemia, and alpha thalassemia) is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


